Name: 91/372/EEC, Euratom: Council Decision of 8 July 1991 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: nan
 Date Published: 1991-07-25

 Avis juridique important|31991D037291/372/EEC, Euratom: Council Decision of 8 July 1991 appointing a member of the Economic and Social Committee Official Journal L 202 , 25/07/1991 P. 0038 - 0038COUNCIL DECISION of 8 July 1991 appointing a member of the Economic and Social Committee (91/372/EEC, Euratom)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 193 to 195 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 165 to 167 thereof, Having regard to the Convention on certain Institutions common to the European Communities, and in particular Article 5 thereof, Having regard to the Council Decision of 24 September 1990 appointing the members of the Economic and Social Committee for the period ending on 20 September 1994 (1), Whereas a seat has become vacant on the above Committee following the resignation of Mr ElÃ ­as Aparicio Bravo, notified to the Council on 7 May 1991; Having regard to the nominations submitted by the permanent representation of Spain on 3 May 1991, Having obtained the favourable opinion of the Commission of the European Communities, HAS DECIDED AS FOLLOWS: Sole Article Mr JosÃ © Isaias Rodriguez GarcÃ ­a-Cano is hereby appointed member of the Economic and Social Committee in place of Mr ElÃ ­as Aparicio Bravo for the remainder of his term of office, which runs until 20 September 1994. Done at Brussels, 8 July 1991. For the Council The President W. KOK (1) OJ No L 290, 23. 10. 1990, p. 13.